Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 12/06/2021, with respect to the claim 1 recitation “each antenna assembly comprises a flexible circuit board that is bonded with and fixed on the PCB board” have been considered.  The Applicant argues that the combination of references cited in the Final Rejection, dated 09/02/2021, fail to teach a PCB in addition to separate flexible printed circuit boards bonded and fixed to the PCB.  The examiner agrees.  
Allowable Subject Matter
Claims 1-2, and 4-9 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “each antenna assembly comprises a flexible circuit board that is accommodated in the 3D glass housing and that is bonded with and fixed on the PCB board; the flexible circuit board  comprises a first portion that is bent and extends toward a first direction and a second portion that is bent and extends toward a second direction; the antenna assembly further comprises a first antenna array disposed on the first portion and a second antenna array disposed on the second portion, the first antenna array and the second antenna array are respectively printed on the first portion and the second portion and bent with the flexible circuit board: and the first antenna array 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845